DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

 	Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 8 and 15, none of the prior art of record, taken individually or in any combination, teach inter alia, determining, by the processor according to the machine learning model, one or more members from the plurality of group members to assign one or more events thereto according to the learned relationships and responsibilities associated with the one or more events and the plurality of group members, wherein the one or more events include 
cognitively and automatically scheduling, by the processor, the one or more events as assigned to the one or more members, wherein the one or more members are optimally selected from the plurality of group members to be assigned particular tasks of the one or more events according to a ranking based on a plurality of factors related to the learned relationships and responsibilities determined using the machine learning model, and wherein automatically scheduling the one or more events includes notifying those of the one or more members that sub-events of the certain events must be completed at a certain time, as determined by the automatic scheduling, to complete the certain events identified as needing to be requisitely performed to thereby subsequently participate in the subsequent events of the one or more events.

 	The prior art references most closely resembling Applicant’s claimed invention are Madsen et al (US 20090165022 A1), Rangan (US 20170039527 A1), and Hamalainen (US 20110137700 A1).
 Madsen et al disclose one notable aspect of the W4 COMN is the ability to automate the scheduling of events, ¶ 0078. The W4 COMN uses a data modeling strategy for creating profiles for not only users and locations but also any device on 
The W4 engine 502 further includes a correlation engine 506. The correlation engine 506 operates in two capacities: first, to identify associated RWEs and IOs and their relationships (such as by creating a combined graph of any combination of RWEs and IOs and their attributes, relationships and reputations within contexts or situations) and second, as a sensor analytics pre-processor for attention events from any internal or external source, ¶ 0061. The W4 data used includes data obtained from such things as attendees' social network, corporate organization charts, project team hierarchies, project timelines and the expected flexibility of each attendee/participant based upon their relationships to other participants and the subject of the meeting, ¶ 0080. By creating a weighted map of requesting RWEs for 
Rangan discloses content analytics engine 610 employs machine-learning to build a people similarity index. The people similarity index considers each individual and the content they accessed in the context of a task. Similarity of the content they accessed is also identified, using content similarity measures such as document meta-data and internal content, processed into a document vector notation. A follow-on grouping of individuals who access or consume similar content is determined so that given a certain description of content through exemplars, other individuals who consume the same content can be automatically identified. With this knowledge, content analytics engine 610 can suggest individuals who may have knowledge of a particular task and establish a dialog for connections from the user seeking information related to a task (¶ 0076).
External data sources can be consulted to determine the current role of an attendee, prior work history, status information from social or professional networks, credit or other financial information of the attendee or related organization, etc. The 
Hamalainen discloses the calendar event may be assigned to at least one member from each group, and if a member of one group has a conflict, the calendar event may be reassigned to another individual representing that group (¶ 0040). At block 405, the contribution policy rules are applied and the event is allocated to a user within the group of responsible parties. If, upon allocation, the contribution policy rules are met and the future events fall within the limits of the contribution policy, the allocation of the event responsibilities ends at block 406. If the allocation of the event responsibility causes the current allocation of events to fall outside of the limits of the contribution policy, the events are updated by re-assigning future events to balance the load according to the agreed contribution policy (¶ 0044).

 	However, none of the cited prior art, taken individually or in any combination, teach inter alia, the limitations discussed above with respect to independent claims 1, 8 and 15. 

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	-Lee Wang et al (Task Matching and Scheduling in Heterogeneous Computing
Environments Using a Genetic-Algorithm-Based Approach) disclose a heuristic approach based on a genetic algorithm is developed to do matching and scheduling in Heterogeneous Computing environments.
 	-Mike Brzozowski et al (groupTime: Preference-Based Group Scheduling) disclose a lightweight interaction model for group scheduling that can extend its reach beyond users of current group calendaring solutions.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        June 2, 2021